Title: To James Madison from Thomas Jefferson, 13 May 1792
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. Madison.May 13. 1792.
I send you my ideas of what might be said on the distinction between bonds & simple contracts, if any thing should be said. But my office being to vindicate the opinions of the courts, and none of the courts having made any distinction between these two cases, I ought to tread in their footsteps only: and the rather as mr. Hammond has not raised any such distinction on his part. It would be quite time enough for me to answer any objection founded in that difference, when the objection shall be made. It probably will never be made. To enter into it voluntarily may be to move a peice into prise which there is no occasion to move at all.
